Title: 20th.
From: Adams, John Quincy
To: 


       Mr. Parsons had the frame of his House raised, and was consequently very busy. Walk’d with Pickman. We met Thompson, and all went to see Mr. N. Carter who was lately married. His wife is not quite so stiff in her manners, as she used to be, a year and an half ago; but she has already adopted other airs; and appears no less affected than formerly. De gustibus non est disputandum; There’s no disputing about the choice of a wife. Nancy Cutts, Mrs. Carter’s sister, appears much more agreeable; and upon the whole I think her the handsomest of the two: however Mrs. Carter was abundantly complaisant, and we pass’d the evening tolerably.
      